 



EXHIBIT 10.2

April 13, 2005

Andrew Whittaker
Executive Vice President
Jefferies & Company, Inc.
11100 Santa Monica Boulevard
10th Floor
Los Angeles, California 90025

Dear Andrew:

     On the terms set forth in the Master Securities Loan Agreement dated as of
April 13, 2005 (the “Loan Agreement”), between the undersigned and Jefferies &
Company, Inc. (“Jefferies”), and for other good and valuable consideration, the
receipt of which is hereby acknowledged, notwithstanding any other agreement,
the undersigned has agreed to lend or re-lend, in case the loan is terminated,
to Jefferies 300,000 shares (the “Borrowed Shares”) of common stock of Vector
Group Ltd., a Delaware corporation (“Vector”), owned beneficially and of record
by the undersigned. The undersigned hereby agrees not to dispose of or encumber
or otherwise impair in any fashion at any time, the availability of such
Borrowed Shares during the Availability Period. The “Availability Period” shall
mean the period commencing on November 18, 2004 and ending on the date that is
thirty (30) months after the date thereof. The undersigned also will use
commercially reasonable efforts to cooperate with Vector to assure that the Form
S-3 registration statement relating to the Borrowed Shares is available and
effective for the loan of the Borrowed Shares during the Availability Period.

     Notwithstanding any of the covenants or agreements set forth herein, in no
event shall any such covenants or agreements: (1) prohibit the undersigned from
selling or otherwise disposing of any or all of the Borrowed Shares in a “Change
of Control Transaction” (as such term is defined herein) or (2) affect or be
deemed to affect the rights and obligations of Mr. Lorber as a director or
officer of Vector (including relating to any Board of Director vote), or the
right of the undersigned or any affiliate thereof to vote any shares of common
stock of Vector owned thereby, in favor of any Change of Control Transaction
(provided that if any affiliate of the undersigned acquires the Borrowed Shares
pursuant to a transaction described in the first bullet point below, such
affiliate shall assume the obligations hereunder) or on any other matter in the
sole discretion of the undersigned or any such affiliate, provided, however,
that the rights of the undersigned or any affiliate thereof set forth in this
sentence do not alter the undersigned’s or any such affiliate’s obligation to
loan to Jefferies, and not to dispose of, any new or different security
exchanged for the Borrowed Shares in connection with a recapitalization, merger,
consolidation, stock purchase or other corporate action. For purposes of this
letter, a “Change of Control Transaction” means:

 



--------------------------------------------------------------------------------



 



  •   the acquisition by any “person” or group under Section 13(d)(3) of the
Exchange Act (collectively, “Person”) unaffiliated with Mr. Lorber of beneficial
ownership, directly or indirectly, through a purchase, merger, or other
acquisition transaction or series of transactions, of shares of Vector’s capital
stock entitling such Person to exercise more than 50% of the total voting power
of all shares of Vector’s capital stock entitling the holders thereof to vote
generally in elections of directors, or     •   any consolidation of Vector
with, or merger of Vector into, any other Person, any merger of another Person
into Vector, or any sale or transfer of all or substantially all of Vector’s
assets to another Person, other than a merger or sale of assets that (x) is
effected solely to change Vector’s jurisdiction of incorporation and results in
a reclassification, conversion, or exchange of outstanding shares of common
stock solely into shares of common stock, or (y) does not have the result that
Vector’s shareholders immediately before such transaction beneficially own,
directly or indirectly, immediately following such transaction, less than 50% of
the combined total voting power of all shares of capital stock of the Person
resulting from such transaction entitling the holders thereof to vote generally
in elections of directors.

2



--------------------------------------------------------------------------------



 



     This Letter and the Loan Agreement shall terminate in the event that:
(i) Vector has redeemed all of Vector’s issued and outstanding 5% Variable
Interest Senior Convertible Notes due 2011 (the “Notes”) in accordance with the
terms of the indenture governing the Notes, or (ii) all of the issued and
outstanding Notes have been converted by the holders thereof into commonstock of
Vector in accordance with the terms of the indenture governing the Notes.

            LORBER EPSILON 1999 LIMITED PARTNERSHIP
      By:   LORBER EPSILON 1999 LLC,         Its General Partner             

                  By:   /s/ Howard M. Lorber         Howard M. Lorber       
Manager     

3